
	
		I
		111th CONGRESS
		1st Session
		H. R. 3780
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Maffei introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  first-time homebuyer tax credit for members of the Armed Forces and certain
		  Federal employees serving on extended duty.
	
	
		1.Short titleThis Act may be cited as the
			 Service Members’ Homebuyer Tax Credit
			 Extension Act 2009.
		2.Extension of
			 first-time homebuyer credit for individuals on qualified official extended
			 duty
			(a)In
			 generalSubsection (h) of
			 section 36 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 This section and inserting the following:
					
						(1)In
				generalThis
				section
						,
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Special rule for
				qualified extended duty
							(A)In
				generalIn the case of an individual who serves on qualified
				official extended duty outside the United States for at least 180 days in
				calendar year 2009—
								(i)paragraph (1)
				shall be applied by substituting December 1, 2010 for
				December 1, 2009,
								(ii)subparagraph (D)
				of subsection (f)(4) shall be applied by substituting December 1,
				2010 for December 1, 2009, and
								(iii)in the case of a
				purchase of a principal residence after December 31, 2009, and before December
				1, 2010, the taxpayer may elect to treat such purchase as made on December 31,
				2009, for purposes of this section (other than subsections (c) and
				(f)(4)(D)).
								(B)Qualified
				official extended dutyFor purposes of subparagraph (A), the term
				qualified official extended duty means qualified official
				extended duty (as defined in section 121(d))—
								(i)as
				a member of the uniformed services,
								(ii)as a member of
				the Foreign Service of the United States, or
								(iii)as an employee
				of the intelligence community.
								Any
				term used in the preceding sentence which is also used in paragraph (9) of
				section 121(d) shall have the same meaning as when used in such
				paragraph..
				(b)Conforming
			 amendmentParagraph (4) of section 1400C(e) of such Code is
			 amended by striking December 1, 2009 and inserting
			 December 31, 2009.
			(c)Effective
			 dateThe amendments made by this section shall apply to purchases
			 made after November 30, 2009.
			
